           Case 1:20-cv-02876-LLS Document 12 Filed 11/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFERY HAMM,
                           Plaintiff,
                    -against-
CITY UNIVERSITY OF NEW YORK;
HERBERT H. LEHMAN COLLEGE; OFFICE                                    20-CV-2876 (LLS)
OF STUDENTS WITH DISABILITIES;
GABRIELLA KOHLER, ASSOCIATE                                      ORDER OF DISMISSAL
DIRECTOR, STUDENT DISABILITY
SERVICES; IVANA KRSTOVSKA-
GUERRERO, PhD.; ENJA SCHENCK, EXS
264, LEHMAN COLLEGE,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, a veteran with post-traumatic stress disorder (PTSD), is proceeding pro se and in

forma pauperis (IFP). He filed a complaint alleging that Defendants violated his rights by allowing

him to fail his classes because they did not inform him that he could withdraw from school, without

penalty, after the death of his wife. By order dated August 6, 2020, the Court: (1) construed

Plaintiff’s complaint as asserting claims under Section 504 of the Rehabilitation Act of 1973, 29

U.S.C. §§ 701-796, as well as under Titles II and III of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. §§ 12112-12117; (2) dismissed Plaintiff’s claims against Herbert H. Lehman

College and the Office of Students with Disabilities; (3) dismissed Plaintiff’s claims under Title III

of the ADA; and (4) granted Plaintiff leave to amend his complaint to detail his Rehabilitation Act

and Title II claims. (ECF No. 10.)

       Plaintiff filed an amended complaint on September 15, 2020, again naming Herbert H.

Lehman College and the Office of Student with Disabilities as Defendants. (ECF No. 11.) Plaintiff

also names as Defendants Gabriella Kohler, Associate Director of Student Disability Services; Ivan
               Case 1:20-cv-02876-LLS Document 12 Filed 11/02/20 Page 2 of 2



Krstovska-Guerrero; and Enja Schenck. (Id.) In his amended complaint, Plaintiff reiterates many of

the same allegations contained in his original submission and he continues to express that because

of his circumstances, Defendants should have allowed him to withdraw from his classes without

penalty. He repeats the allegation that he is disabled, but, as in his original complaint, he does not

allege that he was denied benefits because of his disability or that he was excluded from a benefit

solely due to his disability. 1 Because Plaintiff does not allege that that his disability was the basis

for Defendants’ conduct, Plaintiff’s claims under the Rehabilitation Act and Title II of the ADA

must be dismissed for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

                                             CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          Plaintiff’s amended complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s request for injunctive relief is denied as moot.

SO ORDERED.

Dated:        November 2, 2020
              New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.



          1
          To state a disparate treatment claim under the Rehabilitation Act, a plaintiff must allege
that he “(1) is a ‘handicapped person’ as defined by the Rehabilitation Act, (2) is ‘otherwise
qualified’ to participate in the offered activity or benefit; (3) was excluded from such participation
solely by reason of h[is] handicap; and (4) was denied participation in a program that receives
federal funds.” Biondo v. Kaledia Health, 935 F.3d 68, 73 (2d Cir. 2019) (quoting Loeffler v. Staten
Island Univ. Hosp., 582 F.3d 268, 275 (2d Cir. 2009)).
        To state a claim under Title II, a plaintiff must allege that “(1) he is a qualified individual
with a disability; (2) he has been denied the benefits of a public entity’s services, programs or
activities or was otherwise discriminated against; and (3) such exclusion, denial of benefits or
discrimination was by reason of his disability.” Goonewardena v. New York, 475 F. Supp. 2d 310,
324 (S.D.N.Y. 2007).

                                                     2
